Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO RULE 13a-14(b) UNDER SECURITIES EXCHANGE ACT OF 1934 AND SECTION 1 In connection with the quarterly report of Verso Paper Corp. and Verso Paper Holdings LLC (collectively, the “Companies”) for the quarterly period ended March 31, 2011 (the “Report”), I, Robert P. Mundy, certify that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Companies. May 9, 2011 /s/ Robert P. Mundy Robert P. Mundy Senior Vice President and Chief Financial Officer
